Exhibit 10.26

 

CONFIDENTIAL re

signation AGREEMENT AND GENERAL RELEASE

This Confidential Resignation Agreement and General Release (“Agreement”), is
made and entered into by and between the undersigned individual, Timothy P.
Mihalick (“you”) and Investors Real Estate Trust, a North Dakota real estate
investment trust (“IRET”) (the signatories to this Agreement will be referred to
collectively as the “Parties”).

WHEREAS, IRET employed you as Chief Executive Officer; and

WHEREAS, the Parties desire to amicably sever the employment relationship that
existed between them; and

WHEREAS, you have agreed to voluntarily resign your employment with IRET
effective April 27, 2017; and

WHEREAS, in consideration of the services rendered by you and the additional
undertakings provided for herein, IRET has agreed to compensate you by providing
the severance compensation described in this Agreement; and

WHEREAS, the Parties have agreed, without IRET admitting liability of any kind,
to enter into this Agreement pursuant to which each and every claim and/or cause
of action asserted or which could have been asserted by you against IRET will be
forever and finally released; and

WHEREAS, both Parties have read and understand the terms and provisions of this
Agreement, and desire and intend to be bound by the terms and provisions of this
Agreement.

NOW, THEREFORE, in consideration of the covenants and mutual promises and
agreements herein contained, and other valuable consideration, the sufficiency
of which is hereby acknowledged, the Parties agree as follows:

1. Release and Waiver Agreement.  You acknowledge and understand that this
Agreement is a release and waiver contract and that this document is legally
binding.  You and IRET understand that by signing this Agreement, each party has
read and understood each provision and is agreeing to all of the provisions set
forth in the Agreement.

2. Claims Covered by Agreement.  You and IRET acknowledge and understand that
this Agreement applies only to claims which accrue or have accrued prior to the
date this Agreement is executed by you and IRET.

3. Resignation of Employment.  You have resigned your position with IRET and its
affiliates and subsidiaries effective April 27, 2017 (“Resignation Date”). 



 

 

 

 

Confidential Resignation Agreement

1

Employee’s Initials: ________

 

--------------------------------------------------------------------------------

 



4. Resignation Benefits.  In exchange for the promises you make in this
Agreement, IRET covenants and agrees to provide you with “Resignation Benefits”
as follows:

a. IRET covenants and agrees to pay you compensation in the lump gross sum
amount of $1,073,159.00 (the “Resignation Payment”). This Resignation Payment
represents the sum of 1.5 times your current base salary plus 1.5 times your
average annual earned cash bonus for the previous three years.

b. IRET shall pay you a lump gross sum amount of $25,999.60, representing
eighteen (18) months of your monthly premium for the cost of benefit
continuation for health benefits (i.e., medical, dental and vision) (“COBRA
Benefits”) in which you have enrolled for the 2017 plan year. The COBRA Benefits
will be calculated based on your monthly premium amount as of the effective date
of this Agreement. You will be solely responsible for the payment of monthly
premiums and if you do not properly elect COBRA coverage in accordance with the
applicable benefit plans, you will not receive the COBRA Benefits. For purposes
of clarity, the COBRA Benefits provided pursuant to this paragraph will run
concurrently with any period of COBRA coverage you may be entitled to receive
under applicable law and the applicable benefit plans, determined without regard
to this paragraph.  This provision is not intended in any manner to affect your
rights to continuing COBRA coverage under the applicable benefit plans. 

c. IRET shall issue you 5,864 common shares of IRET originally scheduled to vest
on June 22, 2017 (“Stock Benefit”) pursuant to the terms of a Stock Award
Agreement between IRET and you dated June 22, 2016 (the “Stock Award
Agreement”).  Pursuant to the terms of the Stock Award Agreement, a condition to
the vesting of the shares and issuance of the shares to you was that you
continued to be employed by IRET on each vesting date specified in the Stock
Award Agreement. In consideration for the accelerated vesting of these 5,864
common shares as a Resignation Benefit under this Agreement, you agree that
effective as of the date of this Agreement, the Stock Award Agreement and any
and all other stock award agreements, performance stock award agreements or any
other agreements between IRET and you with respect to awards of common shares,
any equity securities of IRET, cash bonuses or any other compensation of any
kind, except as specifically provided herein, are hereby terminated and shall be
void and of no further force and effect, and you shall have no further rights,
and IRET shall have no further obligations to you, thereunder.

d. You acknowledge that these Resignation Benefits are in addition to any
benefits to which you were already entitled. IRET’s payment of these Resignation
Benefits is subject to applicable federal, state, and local taxes and
withholding.  The payments to you pursuant to this Agreement are intended to be
exempt from Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), as short-term deferrals pursuant to Treas. Reg. §
1.409A-1(b)(4) and shall be construed and administered in accordance with such
exemption.

5. Release and Waiver.  In consideration for the Resignation Benefits described
in this Agreement, you agree to the following:

a. You knowingly and voluntarily agree to waive and release IRET, its parents,
affiliates, predecessors in interest and its subsidiaries, their respective
officers, directors, employees, stockholders, representatives and agents,
including their successors and assigns

 

 

 

 

Confidential Resignation Agreement

2

Employee’s Initials: ________

 

--------------------------------------------------------------------------------

 



(collectively with the “Released Parties”), with respect to any and all claims,
losses, liabilities, obligations and causes of action, known and unknown,
arising out of, connected with, or relating to: (i) your employment; (ii) the
Released Parties’ refusal or failure to continue your employment; (iii) the
termination of your employment; or (iv) any transaction, occurrence or omission
which transpired prior to your execution of this Agreement, including, but not
limited to, claims for compensation, commissions, bonuses, deferred
compensation, stock grants, other wages and benefits, breach of contract,
wrongful termination, impairment of economic opportunity, intentional infliction
of emotional distress, claims based on personal injury, work-related accident,
any breach of implied or express covenant of good faith and fair dealing,
violation of public policy, or any other contract, tort or personal injury
claim, or claim based on any municipal, state or federal statute, regulation or
ordinance relating to employment, employment discrimination or retaliation,
including Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §
2000 et seq.; The Civil Rights Act of 1866, as amended, 42 U.S.C. § 1981; The
Civil Rights Act of 1991, as amended, 42 U.S.C. § 1981a; The Age Discrimination
in Employment Act of 1967, as amended, 29 U.S.C. § 621 et seq.; Americans With
Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.; Fair Labor Standards
Act, as amended, 29 U.S.C. § 201 et seq.; Equal Pay Act, as amended, 29 U.S.C.
§201 et seq.; National Labor Relations Act, as amended, 29 U.S.C. § 151 et seq.;
Worker Adjustment and Retraining Notification Act, as amended, 29 U.S.C. § 2101
et seq., Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C.
§ 1000 et seq.; Family and Medical Leave Act, as amended, 29 U.S.C. § 2601, et
seq.; the North Dakota Human Rights Act, as amended, N.D. Cent. Code §14-02.4 et
seq.; the North Dakota Equal Pay Act, as amended, N.D. Cent. Code § 34-06.1 et
seq.; or any other statute, rule, regulation, ordinance, or common civil or
other law, or judicial or administrative interpretation whether promulgated by
federal, state, local or other jurisdiction or political subdivision.

b. Also in consideration for (i) the Resignation Benefits, (ii) the promises and
covenants contained herein, to which you acknowledge you are not otherwise
entitled, and (iii) other good and valuable consideration, the sufficiency of
which is hereby acknowledged, you hereby fully, finally, and completely release
the Released Parties of and from any and all claims under the Age Discrimination
in Employment Act of 1967, as amended, 29 U.S.C. § 621 et seq. (“ADEA”) arising
on or before the date of this Agreement, and hereby acknowledge and agree that:
this Agreement was negotiated at arm’s length; this Agreement is worded in a
manner that you fully understand; you specifically waive any rights or claims
under the ADEA; you knowingly and voluntarily agree to all of the terms set
forth in the Agreement; you acknowledge and understand that any claims under the
ADEA that may arise after the date of this Agreement are not waived; the rights
and claims waived in this Agreement are in exchange for consideration over and
above anything to which you were already undisputedly entitled; you have been
and hereby are advised in writing to consult with an attorney prior to executing
the Agreement; you understand that you have been given a period of up to
forty-five (45) days to consider the ADEA release prior to executing it; and you
understand that you have been given a period of seven (7) days from the date of
the execution of the ADEA release to revoke the ADEA release, and understand and
acknowledge that the ADEA release will not become effective or enforceable until
the revocation period has expired.  If you elect to revoke your release of ADEA
claims, the revocation must be in writing and delivered within seven (7) days
from the date of your execution of the Agreement to IRET as follows: c/o Kolette
McDonald, Vice President – Human Resources Management,

 

 

 

 

Confidential Resignation Agreement

3

Employee’s Initials: ________

 

--------------------------------------------------------------------------------

 



IRET, 1400 31st Avenue SW, Suite 60, P.O. Box 1988, Minot, North Dakota
58702-1988, kmcdonald@iret.com.

c. You understand and agree that by signing this Agreement, you—on behalf of
yourself, your family, assigns, representatives, agents, estate, heirs,
beneficiaries, executors, administrators, successors, and/or attorneys, if
any—agree to give up any right or entitlement you may have under federal, state
or local law against the Released Parties, concerning any events related to your
employment or termination, or IRET’s failure to continue your employment. This
Agreement extinguishes any potential employment discrimination claims you may
have relating to your employment with IRET and IRET’s termination of your
employment existing on the date you sign this Agreement.

d. You further represent and warrant that you have not assigned to any third
party any claim involving the Released Parties or authorized any third party to
assert on your behalf any claim against the Released Parties. If a third party
asserts a claim against the Released Parties on your behalf or includes you as a
class member in any class action involving any claim, you agree to not accept
any benefits or damages relating or arising out of such claim.

e. You additionally represent, warrant and agree that you have received full and
timely payment of all wages, salary, bonuses, and other compensation, and
benefits that may have been due and payable to you by the Released Parties. You
further represent, warrant and agree that you have received all leave or other
benefits that may have been available to you under the Family and Medical Leave
Act of 1993 (“FMLA”) or any comparable state law and that you have not been
denied any rights or benefits available to you under the FMLA or any comparable
state law. You expressly acknowledge and agree that the Released Parties are
entering into this Agreement in reliance upon these representations by you.

f. You understand that this Agreement also precludes you from recovering any
relief as a result of any lawsuit, grievance or claims brought on your behalf
and arising out of your employment or termination of, or separation from,
employment, including your right to recover money in connection with a charge or
investigation filed by any other individual or by the Equal Employment
Opportunity Commission or any other federal or state agency, provided that
nothing in this Agreement will affect your entitlement, if any, to workers’
compensation or unemployment compensation.

g. You understand that this Agreement does not constitute a waiver of your right
to file a charge or participate in an investigation by an administrative agency.
Specifically, this Agreement does not waive your right to file a complaint with
the North Dakota Department of Labor and Human Rights or to make a claim with
the North Dakota Workforce Safety and Insurance agency.

 

6. Consultation with Attorney and Review Period.

a. You are advised, and acknowledge that you have been advised, to consult with
an attorney prior to executing this Agreement concerning the meaning, import,
and legal significance of this Agreement.  You acknowledge that you have read
this Agreement, as

 

 

 

 

Confidential Resignation Agreement

4

Employee’s Initials: ________

 

--------------------------------------------------------------------------------

 



signified by your signature hereto, and are voluntarily executing the same for
the purposes and consideration herein expressed.

b. You acknowledge that you have been provided with a period of at least
forty-five (45) calendar days within which to consider, review, and reflect upon
the terms of this Agreement. Any discussions about or changes to the Agreement,
whether material or immaterial, do not restart the running of the 45-day period.

c. You have seven (7) calendar days in which you may revoke this Agreement after
you sign it.  If you choose to revoke the Agreement, please notify Kolette
McDonald, Vice President – Human Resources Management, IRET, 1400 31st Avenue
SW, Suite 60, P.O. Box 1988, Minot, North Dakota 58702-1988, kmcdonald@iret.com
in writing prior to the expiration of seven (7) calendar days after you have
signed the Agreement.

d. This Agreement shall not be effective until the expiration of seven  (7)
calendar days after you sign it without revoking it.  Any amounts payable under
this Agreement shall be paid no sooner than the expiration of seven (7) calendar
days after, and no later than thirty (30) calendar days after, you sign the
Agreement.

7. Confidentiality of Agreement. You shall treat the terms of this Agreement as
strictly confidential. You shall not disclose the terms of this Agreement to
anyone other than your spouse, attorney, accountant or tax advisor, without
IRET’s prior written approval, except as may be required by law, or court order.
If you receive a request pursuant to applicable law to disclose the existence or
terms of this Agreement, you shall promptly notify IRET to enable it to seek a
protective order or other appropriate remedy. You agree to notify your spouse,
attorney, accountant and tax advisor of the confidential nature of this
Agreement. 

You may use this Agreement as evidence in a subsequent proceeding in which you
allege a breach of this Agreement. Other than the exceptions set forth herein,
you agree you shall not voluntarily introduce this Agreement as evidence in any
proceeding or in any lawsuit unless required by law or court order. You agree
that your confidentiality obligation is contractual and its terms are material
to this Agreement.

8. Public Statements. You will not make any untrue, misleading, or defamatory
statements concerning the Released Parties. You shall not directly or indirectly
make, repeat or publish any false, disparaging, negative, unflattering,
accusatory, or derogatory remarks or references, whether oral or in writing,
concerning the Released Parties, or otherwise take any action which might
reasonably be expected to cause damage or harm to the Released
Parties.  However, nothing in this Agreement prohibits you from communicating
with or fully cooperating in the investigations of any governmental agency on
matters within their jurisdictions.  However, this Agreement does prohibit you
from recovering any relief, including without limitation monetary relief, as a
result of such activities. In agreeing not to make disparaging statements
regarding the Released Parties, you acknowledge that you are making a knowing,
voluntary and intelligent waiver of any and all rights you may have to make
disparaging comments about the Released Parties including rights under the First
Amendment to the United States Constitution and any other applicable federal and
state constitutional rights.  _____ [initial]



 

 

 

 

Confidential Resignation Agreement

5

Employee’s Initials: ________

 

--------------------------------------------------------------------------------

 



9. Confidential Information and Trade Secrets. You agree that you shall not,
without IRET’s prior written consent, directly or indirectly, disclose, reveal
or communicate, or cause or allow to be disclosed, revealed or communicated to
any unauthorized person any of the Released Parties’ confidential matters,
proprietary information or trade secrets, including, without limitation, lists,
analyses, studies, plans, financial data, technology, programs, flow charts,
information regarding products, techniques, methods, projects or strategies or
any other business information or plans.  You further agree not to utilize any
such confidential or proprietary information or trade secrets for your benefit
or the benefit of others, including, without limitation, others in direct or
indirect competition with IRET or its affiliates.  The obligations set forth in
Paragraph 9 shall be in addition to any other confidentiality obligations that
you may have to any of the Released Parties.

You further acknowledge that the injury the Released Parties will suffer in the
event of your breach of any covenant or agreement set forth in this paragraph
cannot be compensated by monetary damages alone, and you therefore agree that
the Released Parties, in addition to and without limiting any other remedies or
otherwise, shall have the right to obtain an injunction against you.

10. IRET Property. You agree to return all IRET property, equipment, documents
and other tangible things, including keys, building access card, cell phones,
pagers, corporate credit cards, vehicles, and laptop or other computers, in
accordance with IRET’s policies and rules, before your Resignation Benefits
become payable.  You agree to not destroy, alter, erase, or otherwise change any
software, data, or other information belonging to IRET.  You further agree IRET
may withhold from your Resignation Benefits monies equal to the value of IRET
property, equipment and tangible things you fail to return.  In addition, you
agree that IRET may withhold from your Resignation Benefits any monies you owe
IRET, including but not limited to, charges to the corporate credit card for
which you did not submit a valid expense report, unused travel advances, salary
draws, etc.

11. Consulting Services and Cooperation. From the date of this Agreement through
September 30, 2017, and upon request from the chief executive officer, the chief
financial officer or the general counsel of IRET, you agree to be available to
provide consulting services to IRET, as described below.  You agree to be
available approximately 25 hours each month (approximately 300 hours on an
annualized basis), to respond promptly to inquiries from the above-named
executive officers of IRET and to provide such information as they shall
reasonably request.  In consideration for these consulting services, IRET will
pay you $16,000.00 on the last day of each of May, June, July, August and
September, 2017.  You agree that you shall cooperate with IRET in transitioning
your responsibilities, providing information related to third parties with whom
you worked, and promptly complying with other reasonable requests of IRET
related to the conduct of IRET’s business and your former duties as an employee
of IRET.  In addition, for a reasonable period after your resignation, you agree
to make yourself available and to reasonably cooperate with IRET in any future
claims or lawsuits involving the Released Parties where you have knowledge of
the underlying facts. In addition, you agree not to voluntarily aid, assist or
cooperate with any claimant or plaintiff or their attorneys or agents in any
claim or lawsuit commenced against the Released Parties.  It is the intention of
the parties that you will be deemed

 

 

 

 

Confidential Resignation Agreement

6

Employee’s Initials: ________

 

--------------------------------------------------------------------------------

 



to be an independent contractor and not an employee of IRET.  IRET agrees to
issue to you a Form 1099 for all payments made to you for your consulting
services as described above.

Nothing in this Agreement should be construed to prevent you from initiating or
participating in any state of federal agency administrative proceeding or from
testifying at an administrative hearing, deposition, or in court in response to
a lawful subpoena.

12. Non-Admission of Wrongdoing.  This Agreement shall not in any way be
construed as an admission of liability or as an admission that any of the
Released Parties have acted wrongfully with respect to you. Each of the Released
Parties specifically denies and disclaims any such liability or wrongful acts.

13. Knowing and Voluntary Agreement. You acknowledge and agree that after you
received a copy of this Agreement: (i) you have had an opportunity to review
this Agreement and to consult an attorney before signing it; and (ii) you enter
into the Agreement knowingly, voluntarily and after any consultations with your
attorney or other advisor as you deemed appropriate.

14. Choice of Law and Venue.  You and IRET agree that the laws of the State of
North Dakota shall govern the enforceability, interpretation and legal effect of
this Agreement.  The Parties agree to submit to the jurisdiction of the federal
and state courts sitting in Ward County, North Dakota, for all purposes relating
to the validity, interpretation, or enforcement of this Agreement, including,
without limitation, any application for injunctive relief.

15. Severability.  IRET and you agree that, if any term of this Agreement shall
be determined by a court to be void or unenforceable, the remaining provisions
will remain effective and legally binding, and the void or unenforceable term
shall be deemed not to be a part of this Agreement.

16. Amendments.  Any modification of this Agreement or additional obligation
assumed by any Party in connection with this Agreement shall be binding only if
evidenced in writing signed by each Party or an authorized representative of
each Party. Additionally, this Agreement cannot be changed or terminated orally,
but may be changed only through written addendum executed by all Parties.

17. Remedies.  Any material breach by you of the terms and conditions contained
in this Agreement shall give IRET the right to discontinue the performance of
any unperformed duties and obligations under this Agreement to the extent
permitted by applicable law.  If you breach any term of the Agreement, any delay
by IRET to enforce the Agreement shall not be deemed a waiver, acceptance, or
acquiescence. No waiver shall bind IRET unless supported by consideration,
executed in writing, and delivered to you by an authorized officer of IRET.

18. Entire Agreement.  This Agreement constitutes our entire agreement and
supersedes any prior agreements or understanding between you and the Released
Parties, except any confidentiality obligations referred to in Paragraph 9. You
acknowledge that you enter into this Agreement without reliance on any written
or oral promise or representation, other than those contained in this Agreement.



 

 

 

 

Confidential Resignation Agreement

7

Employee’s Initials: ________

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Confidential Resignation Agreement and General Release
has been executed by each of the listed parties as of the date below.

 

 

 

 

 

 

 

 

 

 

Timothy P. Mihalick

 

Investors Real Estate Trust

 

 

 

 

 

 

 

 

 

 

Signature:

/s/ Timothy P. Mihalick

 

By:

/s/ Mark O. Decker, Jr.

 

 

 

Name:

Mark O. Decker, Jr.

 

 

 

Title:

President

 

 

 

 

 

Date:  April 27, 2017

 

Date:April 27, 2017

 

   



 

 

 

 

Confidential Resignation Agreement

8

Employee’s Initials: ________

 

--------------------------------------------------------------------------------